DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 11/21/2021. Claims 1-20 are pending and have been considered below.

Terminal Disclaimer
The terminal disclaimer filed on 11/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,726,642 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This communication warrants no Examiner's Reason for Allowance, as the prosecution history and Applicant's reply make evident Reasons for Allowance (refer to Applicant's response with terminal disclaims/remarks filed on 11/21/2021), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the TD filed related to the claimed invention; and the cited prior art of record not rendering the claims unpatentable. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konrardy et al. (US 9,858,621) discloses a system and method for autonomous vehicle technology effectiveness determination for insurance pricing.
Haldenby et al. (US 2017/0046792) discloses system and method for tracking subdivided ownership of connected devices using block chain ledgers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631